Title: Thomas Jefferson to Joseph Milligan, 17 October 1814
From: Jefferson, Thomas
To: Milligan, Joseph


          Dear Sir Monticello  Oct. 17. 14.
          Your two letters of Sep. 24. & Oct. 12. have been duly recieved. the packet of books will probably come on by the next stage. by the present one I send to the care of mr Gray of Fredericksbg a packet of 6. vols, which though made up of 4. different works, I wish to have bound as one work in 6. vols, to be labelled on the back ‘the Book of Kings.’the  1st & 2d vols will be the composed of the Memoirs of Bareuth, the binding to remain as it is, only changing the label.the Memoirs of Made La Motte will make the 3d & 4th vols, pared down to the size of the first & bound uniform with them.Mrs Clarke’s will be the 5th vol. pared & bound as before, and ‘the Book’ will make the 6th which to be uniform in size with the rest must perhaps be left with it’s present rough edges. pray do it immediately and return it by the stage that they may be replaced on their shelves should Congress take my library, the proposition for which is before them. I mentioned to you the work on political economy by Tracy which had been translated by Genl Duane, but could not be printed by him. I then wrote & offered it to mr Ritchie, from whom I had not recieved an answer when you were here, and I consulted you as to the allowance which ought to be made by Ritchie to Duane. Ritchie declines printing it, and I now inclose you a copy of my letter to him, which I will pray you to consider as now addressed to yourself, but to be returned to me, as I have no other copy. I shall be very glad if you will undertake the printing it, and I think it the best work ever written on the subject, and that you might count on a great sale of it to the members of Congress. answer me as soon as you can if you please, because I have not yet answered Duane’s letter. the moment you say you will undertake it & specify the allowance for translating, I will have the MSS. brought on, to you I will correct the translation here and forward it to you sheet by sheet. when Congress return my Catalogue I will send that also to you to be printed. Accept assurances of my esteem & respect.
          Th: Jefferson
         